Citation Nr: 0610693	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-26 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA)


REMAND

The record reflects that the appellant had been scheduled for 
a Board hearing at the RO in September 2005.  The Board notes 
that the appellant was informed of the hearing by letter 
dated less than two weeks before the date of the scheduled 
hearing.  Prior to the date of the hearing, the appellant 
informed the RO that she was unable to attend the hearing due 
to a conflicting appointment.  She requested that the hearing 
be rescheduled.  As Board hearings at the RO are scheduled by 
the RO, a Remand is necessary to schedule the appellant for 
the requested hearing.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The appellant should be scheduled for a 
hearing before a Veterans Law Judge 
sitting at the RO in accordance with the 
docket number of her appeal.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The appellant need take no action until she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





